                 IN THE UNITED STATES DISTRICT COURT

           FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


IN THE MATTER OF THE SEARCH OF                   :
TARGET TELEPHONE 6                               :      1:20MJ51
THAT IS STORED AT PREMISES                       :
CONTROLLED BY APPLE                              :


                                    ORDER

      The government having moved that the search warrant materials in this

case, be sealed, and the court being apprised of the reasons therefor,

      IT IS HEREBY ORDERED that the search warrant materials be sealed

until further order of the court, but not to exceed sixty (60) days from the date

of this order.

      The Court has inherent authority to order the sealing of a search

warrant materials. Baltimore Sun Co. v. Goetz, 886 F.2d 60, 64 (4th Cir.

1989). On the ex parte showing before the court, the court considers that the

government has made a prima facie showing that justifies sealing the search

warrant materials and modification of the case caption.




         Case 1:20-mj-00051-LPA Document 7 Filed 04/29/20 Page 1 of 2
        The search warrant materials shall be placed under seal by the clerk

until further Order of this Court, but not to exceed sixty (60) days from the

date of this Order.
                                /s/ L. Patrick Auld
                               _______________________________________
                               L. PATRICK AULD
                               UNITED STATES MAGISTRATE JUDGE
                               MIDDLE DISTRICT OF NORTH CAROLINA

Date:     April 29, 2020




                                       2




          Case 1:20-mj-00051-LPA Document 7 Filed 04/29/20 Page 2 of 2
